DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see remarks, filed 2/7/22, with respect to the rejection(s) of claims 15 – 34 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Droege et al. (U.S. PG Pub. # 2008/0031573 A1) in view of 
in view of Kim (KR 100368436 B1) and further in view of Asai (U.S. Patent # 5,781,674).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15 – 17, 20, 21 and 23 – 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Droege et al. (U.S. PG Pub. # 2008/0031573 A1) in view of Kim (KR 100368436 B1) and further in view of Asai (U.S. Patent # 5,781,674).

In Re claims 15 – 17, 20 and 21, 23 – 34, ‘573 teaches a fiber optic ferrule and cable comprising: a ferrule body (10) extending from a first end to an opposite second end, the ferrule body having an outer cylindrical shape (claim 4), the ferrule body including an axial passage extending along an axis between the first end and the second end of the ferrule body (fig. 1), the axial passage including: a first diameter portion (34) generally cylindrical in shape (par.0024) adjacent the first end of the ferrule body; a second diameter portion (38) generally cylindrical in shape positioned between the first diameter portion and the second end of the ferrule body (par. 0024); and a transition area (far left taper at 55 fig. 5) extending between and adjoining the first diameter portion and the second diameter portion; and a third diameter portion (42) extending from the second diameter portion to the second end of the ferrule body, an optical fiber cable including an inner fiber (52), an outer coating (54), and a buffer layer (56), the outer coating positioned around the inner fiber and the buffer layer positioned around the outer coating, a portion of the outer coating and inner fiber extending beyond an end of the buffer layer and a portion of the inner fiber extending beyond an end of the outer coating (figs. 5 and 6); and a hub (12) mounted around the second end of the ferrule body, the hub including an axial passage (fig. 6); wherein the first diameter portion of the axial passage of the ferrule body receives the inner fiber of the optical fiber cable (figs. 4 – 7); wherein the second diameter portion of the axial passage of the ferrule body receives the outer coating of the optical fiber cable (figs. 4 – 7); wherein the end of the buffer layer of the optical fiber cable is positioned in the axial passage of the hub (fig. 4); wherein the axial passage of the ferrule body includes an interior surface (figs. 4 – 7);

wherein the first diameter portion of the axial passage of the ferrule body has a diameter of about 125 microns (par. 0019);
wherein the end of the buffer layer of the optical fiber cable is positioned adjacent the transition area (fig. 6);
wherein the end of the buffer layer of the optical fiber cable is spaced from the transition area (fig. 6);
further comprising an adhesive material within the of the ferrule body holding the optical fiber cable to the ferrule body (pars. 0005, 0021);
wherein an angle of the interior surface of the axial passage relative to the axis varies along a length of the ferrule body between a minimum of about 0 degrees and a maximum of about 30 degrees (the term “about” has no metes or bounds, thus ‘573 meets the claimed range);
wherein a radial distance of the interior surface of the axial passage from the axis varies along the length of the ferrule body between a minimum of about 62.5 microns and a maximum of about 600 microns (the term “about” has no metes or bounds, par. 0024);
wherein a magnitude of a slope (with respect to the first and third portions) of the interior surface at a third portion of the transition area positioned between the first portion and the second portion is zero (as seen in figs. 5 and 7, the transition area has a constant slope from a first to a second to a third portion, which all three make up the transition area of the far left tapered area); wherein the third portion extends from the first portion to the second portion (figs. 5 and 7);
wherein a slope of the interior surface is continuous along a length (at 30 or 34) of the ferrule body from the first end of the ferrule body to the second end of the ferrule body.

‘573 is expressly silent to wherein a magnitude of a slope of the interior surface at a first portion of the transition area increases relative to the axis, and wherein a magnitude of a slope of the interior surface at a second portion of the transition area decreases relative to the axis, the slope at the first portion being continuous and the slope at the second portion being continuous; and wherein a magnitude of a slope of the interior surface along at least half of the third diameter portion increases relative to the axis.

‘436 teaches a ferrule (10 and 20, fig. 3) in which an optical fiber is to be (abstract) inserted and wherein a magnitude of a slope of the interior surface at a first portion (left box) of the transition area increases relative to the axis, and wherein a magnitude of a slope of the interior surface at a second portion (right box) of the transition area decreases relative to the axis, the slope at the first portion being continuous and the slope at the second portion being continuous;
wherein a magnitude of a rate of increase of the slope at the first portion (area closest to the right within the left box) is greater than a magnitude of a rate of decrease of the slope at the second portion (far right portion just before it’s horizontal in the right box).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transition area of the ferrule of ‘573 to include the sloped surface of ‘436 so as to ensure smooth guiding of the optical fiber within the ferrule thus avoiding any damage to the end of the optical fiber during insertion into the ferrule.

[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    139
    294
    media_image1.png
    Greyscale


	The previous combination is silent to wherein a magnitude of a slope of the interior surface along at least half of the third diameter portion increases relative to the axis.

‘674 teaches making the end of the ferrule to be a curved taper with a magnitude of the slope of the interior surface along at least half of the third diameter portion (portion where magnitude of slope increases from parallel with ferrule axis to not parallel with fiber axis from left to right) increases relative to the axis of the rather than a straight taper ensures that the fiber is not damaged or broken (figs. 1 – 2, col. 1, lines 56 – 67, col. 2, lines 25 – 29).


    PNG
    media_image2.png
    107
    140
    media_image2.png
    Greyscale


. 

Claims 15, 21, 22 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayasaka (U.S. PG Pub. # 2006/0269192 A1) in view of Kim (KR 100368436 B1) and further in view of Asai (U.S. Patent # 5,781,674).
‘192 teaches a fiber optic ferrule and cable comprising: a ferrule body (12) extending from a first end to an opposite second end, the ferrule body having an outer cylindrical shape (par. 0044), the ferrule body including an axial passage extending along an axis between the first end and the second end of the ferrule body, the axial passage including: a first diameter portion (14) generally cylindrical in shape adjacent the first end of the ferrule body; a second diameter portion (15) generally cylindrical in shape positioned between the first diameter portion and the second end of the ferrule body; and a transition area (17) extending between and adjoining the first diameter portion and the second diameter portion; and a third diameter portion (area 18) extending from the second diameter portion to the second end of the ferrule body, an optical fiber cable including an inner fiber (1), an outer coating (4), and a buffer layer (5), the outer coating positioned around the inner fiber and the buffer layer positioned around the outer coating, a portion of the outer coating and inner fiber extending beyond an end of the buffer layer and a portion of the inner fiber extending beyond an end of the outer coating (fig. 2); and a hub (13) mounted around the second end of the ferrule body, the hub including an axial passage; wherein the first diameter portion of the axial passage of the ferrule body receives the inner fiber of the optical fiber cable; wherein the second diameter portion of the axial passage of the ferrule body receives the outer coating of the optical fiber cable; wherein the end of the buffer layer of the optical fiber cable is positioned in the axial passage of the hub (fig. 4A); wherein the axial passage of the ferrule body includes an interior surface;
an adhesive material (Ad) within the of the ferrule body holding the optical fiber cable to the ferrule body;
wherein the transition area defines a pocket that limits an amount of the adhesive material in contact with the optical fiber adjacent the end of the coating and thereby reduces stress concentration imposed on the optical fiber (fig. 2).

 ‘192 is expressly silent to wherein a magnitude of a slope of the interior surface at a first portion of the transition area increases relative to the axis, and wherein a magnitude of a slope of the interior surface at a second portion of the transition area decreases relative to the axis, the slope at the first portion being continuous and the slope at the second portion being continuous; and wherein a magnitude of a slope of the interior surface along at least half of the third diameter portion increases relative to the axis.

‘436 teaches a ferrule (10 and 20, fig. 3) in which an optical fiber is to be (abstract) inserted and wherein a magnitude of a slope of the interior surface at a first portion (left box) of the transition area increases relative to the axis, and wherein a magnitude of a slope of the interior surface at a second portion (right box) of the transition area decreases relative to the axis, the slope at the first portion being continuous and the slope at the second portion being continuous; wherein a magnitude of a rate of increase of the slope at the first portion (area closest to the right within the left box) is greater than a magnitude of a rate of decrease of the slope at the second portion (far right portion just before it’s horizontal in the right box).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transition area of the ferrule of ‘192 to include the sloped surface of ‘436 so as to ensure smooth guiding of the optical fiber within the ferrule thus avoiding any damage to the end of the optical fiber during insertion into the ferrule.

The previous combination is silent to wherein a magnitude of a slope of the interior surface along at least half of the third diameter portion increases relative to the axis.

‘674 teaches making the end of the ferrule to be a curved taper with a magnitude of the slope of the interior surface along at least half of the third diameter portion (portion where magnitude of slope increases from parallel with ferrule axis to not parallel with fiber axis from left to right) increases relative to the axis of the rather than a straight taper ensures that the fiber is not damaged or broken (figs. 1 – 2, col. 1, lines 56 – 67, col. 2, lines 25 – 29).


    PNG
    media_image2.png
    107
    140
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third diameter portion of the previous combination to have a magnitude of a slope of the interior surface along at least half of the third diameter portion increases relative to the axis as taught by ‘674 so as to ensure no damage to the optical fiber during insertion into the ferrule of ‘573. 


Conclusion
Although not used in the current rejection, Kojima et al. (U.S. PG Pub. # 2011/0033159 A1), also teaches a magnitude of a slope of the end of the ferrule increasing relative to an axis (figs. 2B – 2D).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874